Citation Nr: 0521502	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for an acquired psychiatric condition.

The veteran testified before the undersigned Veteran's Law 
Judge via videoconference in July 2003.  A transcript of the 
hearing is of record.  In March 2004, the Board remanded the 
veteran's case to the RO for further development.  The case 
was returned to the Board in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

In the veteran's service medical records. He indicated that 
prior to service, when he was approximately age sixteen, he 
was seen by a psychiatrist for about six months.  If 
possible, those records should be obtained.   

The Board notes that in the veteran's December 1987 
statement, he asserted that he received Social Security 
Administration (SSA) benefits for his psychiatric disability.  
The Board finds that the RO should obtain any records 
pertaining to the veteran's receipt of SSA disability 
benefits, to include the medical records on which the SSA's 
disability determination was made.

The Board also notes that in April 2005, the Appeals 
Management Center (AMC) received a lay statement from an 
unknown author that pertained to the veteran's appeal.  It 
does not appear that this lay statement was considered by the 
RO and, moreover, a supplemental statement of the case (SSOC) 
was not promulgated.  Therefore, the RO should issue an SSOC 
that includes review of the newly submitted evidence.

1.  The veteran should be contacted and 
requested to provide that name of the 
psychiatrist who treated him when he was 
about sixteen years old.  He should be 
requested to provide the approximate 
dated of treatment.  After the veteran 
has signed the appropriate release, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  The RO should then review the 
veteran's claim, taking into 
consideration any newly submitted 
evidence since February 2003, the date of 
the most recent Supplemental Statement of 
the Case.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


